DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to amendments/arguments filed for U.S. Application No. 14/983934 on June 06, 2022.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.

Response to Arguments
2.	The Applicant’s arguments are not persuasive. 

	On Pg. 10 of remarks in regards to 35 U.S.C 103, relating to claim 1, Applicant states “To further clarify the nature of a "gene function", the independent claims now define a "gene function" as "comprising a fundamental function executed by the processing system". In order to assert that all the attributes defined in the claims are taught by the art, the Action picks and chooses from various sections of Talagala and Soon-Shiong. By way of example, the Action states "Talagala teaches and power usage [sic] (Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure)." Monitoring for power usage does not teach one to identify a gene function (comprising a fundamental function executed by the processing system) which is defined in part by a power usage attribute. In addition, the Action states that "Soon-Shiong teaches pre-emption (Par.125 Soon- Shiong discloses the security engine used to participate in genome-based transactions as a function of the synthetic variant. Par. 0117 Soon-Shiong discloses the synthetic variant is used to reduce the threat. Generating the synthetic variant is seen as the preemption event)."  The combination of Talagala and Soon-Shiong does not disclose pre-emption in any form. First, the "synthetic variant in Soon-Shiong is a computer-generated variant that appears to be a natural part of the person's genome but is not actually or naturally part of the genome." Replacing part of human genome data is in no way related to "detecting a pre-emption event based on the core trace during execution of the gene function by the one or more processors" where the gene function is identified from mapped functions of processor instructions in a hierarchal format. Moreover, the use of a synthetic variant in this context reduces a threat of people stealing tissue samples in order to determine a person's genome data. This "threat" has nothing to do with ensuring data storage operations in a processing device. 
To assert the balance of the limitation calling for "determine a cost attributable to the pre- emption event by the data analysis engine the Action states:" (Par. 0129 Soon-Shiong discloses determining an absolute value for the time stamp. Par. 0128 Soon-Shiong discloses the time-stamp is used to create a new synthetic variant). The fact that a time stamp is used to genarate a "computer-generated variant that appears to be a natural part of the person's genome but is not actually or naturally part of the genome" based on a time stamp teachings nothing regarding determining a "cost" of the of the pre-emption event.”

	Examiner replies that Talagala does teach this limitation. Par. 0129 Talagala discloses the address range of the memory is used to store the ACM metadata. Par. 0093 Talagala discloses the ACM Buffers are mapped to address in physical memory. Par. 0198 the file portions are stored among the different ACM Buffers. The system using the metadata providing access to the stored content. Par. 0355 Talagala discloses the flush module using names in an operation for a first interface. The first interaction calls one of many different instructions. The different instructions are seen as the fundamental function.

	On Pg. 10 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Moreover, the use of a synthetic variant in this context reduces a threat of people stealing tissue samples in order to determine a person's genome data. This "threat" has nothing to do with ensuring data storage operations in a processing device. 
To assert the balance of the limitation calling for "determine a cost attributable to the pre- emption event by the data analysis engine the Action states:" (Par. 0129 Soon-Shiong discloses determining an absolute value for the time stamp. Par. 0128 Soon-Shiong discloses the time-stamp is used to create a new synthetic variant). The fact that a time stamp is used to genarate a "computer-generated variant that appears to be a natural part of the person's genome but is not actually or naturally part of the genome" based on a time stamp teachings nothing regarding determining a "cost" of the of the pre-emption event. Finally to find the cost of the pre-emptive event "determined as a size of a first pre-emption task plus overhead, where the size is defined by a number of instructions in the sequence of instructions and the overhead includes operating system instructions used to start and end the pre- emption event and is derived from the core trace", the Action turns to Mittal which describes a system for capacity monitoring in a wireless network. The only context in which Mittal discusses pre-emption had nothing to do with system instructions. Rather, Mittal discusses monitoring Key Performance Indicators, one of which is a circuit switch or packet switch pre-emption rate relative to a threshold. There is no teaching that this rate reflects a "cost" or "size" in the context of the present claimed subject matter. Thus, neither Talagala, Mittal nor Soon-Shiong, alone or in combination, disclose the claimed method including detecting a pre-emptive event and claimed gene function comprising a fundamental function executed by the processing system and defined as required by the independent claims.  Independent claims 8 and 19 include similar features to those described above with respect to claim 1. Dependent claims 2, 9, 15, 17 and 18 are likewise not obvious by reason of their dependence on independent claims 1 and 8. It is therefore respectfully requested that the rejection of claims 1, 2, 8, 9, 15, 17-19 and 21 under 35 U.S.C. §103 be withdrawn.”


Examiner replies that Talagala does teach this limitation. Soon-Shiong discloses looking for a synthetic variant in order to prevent a genome threat. Par.125 Soon-Shiong discloses the security engine used to participate in genome-based transactions as a function of the synthetic variant.  Par. 0117 Soon-Shiong discloses the synthetic variant is used to reduce the threat.  Generating the synthetic variant is seen as the pre-emption event.  
Talagala and Soon-Shiong are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the synthetic variant of Soon-Shiong, to validate transactions to reduce threats. The suggestion/motivation to combine is that it would be obvious to try in order to manage digital information and prevent unauthorized access (Par. 0004, 0005 and 0015 Soon-Shiong).

Applicant is free to amend the claims to better clarify the preemption attribute that is used to detect a preemption event.  The specification provides more details on what is considered a preemption event and the preemption attributes that are associated with the preemption event.








	
					Applicant
	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution.  Examiner believes at this point in prosecution a discussion could be beneficial to all.



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1, 2, 8, 9, 15, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Talagala et al. U.S. Patent Application Publication No. 2014/0195480 (herein as ‘Talagala’) and in further view of Soon-Shiong et al. U.S. Patent Application Publication No. 2016/0072800 (herein as ‘Soon-Shiong’) and Mittal et al. U.S. Patent Application Publication No. 2010/0123575 (herein as ‘Mittal’).

As to claim 1 Talagala teaches a computer-implemented method for data mining from core traces in a processing system for wireless baseband design, the method comprising:
detecting a core trace in the processing system by an accumulator, the core trace being a sequence of instructions executed in the processing system (Pa. 0098 Talagala discloses the metadata contains instructions to facilitate committing of ACM data in response to an event. The instructions to facilitate committing of ACM data in response to an event is seen as the trace. Par. 0112 Talagala discloses the ACM metadata is stored in response to the trigger event);
mapping instruction addresses in the core trace to one or more functions of the processing system using a function symbol table (Par. 0129 Talagala discloses the address range of the memory is used to store the ACM metadata. Par. 0093 Talagala discloses the ACM Buffers are mapped to address in physical memory. Par. 0198 the file portions are stored among the different ACM Buffers. The system using the metadata providing access to the stored content.  Mapping addresses in a buffer to address in a physical memory is seen as the function symbol table);
sorting the mapped functions into a hierarchical format (Fig.11 and Par. 0197 Talagala discloses the data is stored in the memory medium.  The add is address using a mapping structured as 2000. Par. 0341 Talagala discloses the flush module queue commands in a FIFO queue. Queing commands is seen as mapping functions into a hierarchical format); 
identifying a gene function in the hierarchical format, by a data analysis engine, (Par. 0085 Talagala discloses the auto commit memory (ACM) is managed as a hierarchy. Par. 0095 Talagala discloses the flush function access the ACM for memory request. Par. 0341 Talagala discloses the flush module queing commands in a FIFO queue to enforce operation ordering);
the gene function comprising a fundamental function executed by the processing system and defined by a name (Par. 0355 Talagala discloses the flush module using names in an operation for a first interface. The first interaction calls one of many different instructions. The different instructions are seen as the fundamental function);
number of loads and stores (Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The load and store operations by the CPU is seen as Arithmetic Logic Unit operations. Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store);
memory usage (Par. 0195 Talagala discloses the auto commit memory is able to identify events based upon a change in an attribute);
data flow, workload (Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store. The frequency of access is seen as data flow. Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The workload is seen as load and store operations);
Talagala does not teach but Soon-Shiong teaches pre-emption (Par.125 Soon-Shiong discloses the security engine used to participate in genome-based transactions as a function of the synthetic variant.  Par. 0117 Soon-Shiong discloses the synthetic variant is used to reduce the threat.  Generating the synthetic variant is seen as the pre-emption event);
Talagala and Soon-Shiong are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the synthetic variant of Soon-Shiong, to validate transactions to reduce threats. The suggestion/motivation to combine is that it would be obvious to try in order to manage digital information and prevent unauthorized access (Par. 0004, 0005 and 0015 Soon-Shiong);
Talagala teaches and power usage (Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure);
wherein the gene function is executed as one of the sequence of instructions executed by one or more processors in the processing system (Par. 0332 Talagala discloses the flush module is able to execute using a processor serializing instructions for a processor cache.  The flush module is seen as the gene function. Par. 0334 Talagala discloses the flush module maintains some address ranges that are used as cache flushes);
deriving attributes for the gene function from the hierarchical format, (Par. 0332 Talagala discloses the flush module is able to execute using a processor serializing instructions for a processor cache.  The flush module is seen as the gene function. Par. 0195 Talagala discloses the auto commit memory is able to identify events based upon a change in an attribute.  The change in the attribute is seen as deriving the attribute);
the gene function defined by a name (Par. 0355 Talagala discloses the flush module using names to in an operation for a first interface);
number of loads and stores (Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The load and store operations by the CPU is seen as Arithmetic Logic Unit operations. Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store);
memory usage, (Par. 0195 Talagala discloses the auto commit memory is able to identify events based upon a change in an attribute);
data flow, workload, (Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store. The frequency of access is seen as data flow. Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The workload is seen as load and store operations);
pre-emption (Par.125 Soon-Shiong discloses the security engine used to participate in genome-based transactions as a function of the synthetic variant.  Par. 0117 Soon-Shiong discloses the synthetic variant is used to reduce the threat.  Generating the synthetic variant is seen as the pre-emption event);
Talagala and Soon-Shiong are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the synthetic variant of Soon-Shiong, to validate transactions to reduce threats. The suggestion/motivation to combine is that it would be obvious to try in order to manage digital information and prevent unauthorized access (Par. 0004, 0005 and 0015 Soon-Shiong);
Talagala teaches and power usage (Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure);
the power usage of the processing system during instruction execution, (Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure, etc. The attribute can be the power and therefore a loss in power would be a change in the attribute. The system monitoring for power usage is seen as power usage of during instruction execution);
the power usage being derived from counts of load/store and Arithmetic Logic Unit (ALU) operations (Par. 0074 Talagala discloses a CPU. Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure, etc. The system monitoring for power usage is seen as power usage of during instruction execution. Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The load and store operations by the CPU is seen as Arithmetic Logic Unit operations. Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store);
Talagala does not teach but Soon-Shiong teaches detecting a pre-emption event based on the core trace during execution of the gene function by the one or more processors (Par.125 Soon-Shiong discloses the security engine used to participate in genome-based transactions as a function of the synthetic variant.  Par. 0117 Soon-Shiong discloses the synthetic variant is used to reduce the threat.  Generating the synthetic variant is seen as the pre-emption event. Par. 0129 Soon-Shiong discloses the synthetic variant is based upon the time based function.  The time based function is seen as the core trace.  The gene function is the genome-based transaction function for the synthetic variant);
and determining a cost attributable to the pre-emption event by the data analysis engine and (Par. 0129 Soon-Shiong discloses determining an absolute value for the time stamp.  Par. 0128 Soon-Shiong discloses the time-stamp is used to create a new synthetic variant);
based on the cost attributable to the pre-emption event exceeding a threshold (Par. 0129 Soon-Shiong discloses creating an synthetic variant on demand from an absolute time, example create synthetic variant after 12pm.  The absolute time is seen as the cost attributable to the pre-emption event);
changing an order of the sequence of instructions to thereby reduce the pre-emption cost (Par. 0067 Soon-Shiong discloses changing the window of data of the digital genomic data based the data that falls within the window. The window can be shifted up, down, left, right or any direction with time based upon time-based synchronization function).
Talagala and Soon-Shiong are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the synthetic variant of Soon-Shiong, to validate transactions to reduce threats. The suggestion/motivation to combine is that it would be obvious to try in order to manage digital information and prevent unauthorized access (Par. 0004, 0005 and 0015 Soon-Shiong);
Talagala in combination with Soon-Shiong does not teach but Mittal teaches wherein the cost of the pre-emptive event is determined as a size of a first pre-emption task plus overhead (Par. 0055 Mittal discloses the severity alarm is trigger when the capacity attributes are tested against the respective target KPI.  The alarm being monitored before being triggered is seen as the pre-emptive event. Par. 0057 Mittal discloses corrective actions may be taken based upon the monitoring of the capacity attributes. The number of capacity attributes is seen as the cost of the pre-emptive event. The size of the first pre-emption task is seen as the capacity attributes. The threshold of the capacity attribute is seen as the overhead);
where the size is defined by a number of instructions in the sequence of instructions (Par. 0040 Mittal discloses the capacity (attributes) relates to the amount/value of voice and data traffic. Par. 0048 Mittal discloses the network data relates to counter data);
and the overhead includes operating system instructions used to start and end the pre-emption event, and is derived from the core trace (Par. 0046 Mittal discloses the capacity attribute contains an alarm threshold.  Par. 0049 Mittal discloses the criteria used to generate an alarm threshold. The instructions derived from the core trace is seen as performance data that triggers severity alarms to generate action items).
Talagala and Mittal are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the key performance indicators of Mittal, to monitor network traffic. The suggestion/motivation to combine is that it would be obvious to try in order to monitory key attributes to allow proactive actions to be taken to avoid any adverse impact on the user (Par. 0007 Mittal).

As to claim 2 Talagala in combination with Soon-Shiong and Mittal teaches each and every limitation of claim 1.
In addition Talagala teaches wherein the core trace includes instruction addresses (Par. 0081 Talagala discloses address space);
time stamps (Par. 0081 Talagala discloses timestamp);
 load/store operations (Par. 0125 Talagala discloses load/store commands);  
data location (Par. 0112 Talagala discloses the metadata store the location);
and data size (Par. 0081 Talagala discloses data size).


As to claim 8 Talagala teaches an apparatus for data mining from core traces in a processing system for wireless baseband design, comprising: 
A non-transitory memory storage comprising instructions; (Par. 0041 Talagala discloses a memory); and
One or more processors in communication with the memory, wherein the one or more processors execute the instructions to  (Par. 0044 Talagala discloses a processor);
a memory configured to store data and instruction code (Par. 0039 Talagala discloses a memory); 
and a processor, upon executing the instruction code (Par. 0038 Talagala discloses a memory);  
configured to:
detect a core trace in the processing system, by an accumulator the core trace being a sequence of instructions executed in the processing system (Par. 0098 Talagala discloses the metadata contains instructions to facilitate committing of ACM data in response to an event. The instructions to facilitate committing of ACM data in response to an event is seen as the trace. Par. 0112 Talagala discloses the ACM metadata is stored in response to the trigger event); 
map instruction addresses in the core trace to one or more functions of the processing system (Par. 0129 Talagala discloses the address range of the memory is used to store the ACM metadata); Par. 0093 Talagala discloses the ACM Buffers are mapped to address in physical memory. Par. 0198 the file portions are stored among the different ACM Buffers. The system using the metadata providing access to the stored content); 
sort the mapped functions into a hierarchical format (Fig.11 and Par. 0197 Talagala discloses the data is stored in the memory medium.  The add is address using a mapping structured as 2000);
identify a gene function in the hierarchical format, by a data analysis engine  (Par. 0085 Talagala discloses the auto commit memory (ACM) is managed as a hierarchy. Par. 0095 Talagala discloses the flush function access the ACM for memory request);
the gene function comprising a fundamental function executed by the processing system and defined by a name (Par. 0355 Talagala discloses the flush module using names in an operation for a first interface. The first interaction calls one of many different instructions. The different instructions are seen as the fundamental function);
number of loads and stores (Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The load and store operations by the CPU is seen as Arithmetic Logic Unit operations. Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store);
memory usage (Par. 0195 Talagala discloses the auto commit memory is able to identify events based upon a change in an attribute);
data flow, workload (Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store. The frequency of access is seen as data flow. Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The workload is seen as load and store operations);
Talagala does not teach but Soon-Shiong teaches pre-emption (Par.125 Soon-Shiong discloses the security engine used to participate in genome-based transactions as a function of the synthetic variant.  Par. 0117 Soon-Shiong discloses the synthetic variant is used to reduce the threat.  Generating the synthetic variant is seen as the pre-emption event);
Talagala and Soon-Shiong are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the synthetic variant of Soon-Shiong, to validate transactions to reduce threats. The suggestion/motivation to combine is that it would be obvious to try in order to manage digital information and prevent unauthorized access (Par. 0004, 0005 and 0015 Soon-Shiong);
Talagala teaches and power usage (Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure);
wherein the gene function is executed as one of the sequence of instructions executed by one or more processors in the processing system (Par. 0332 Talagala discloses the flush module is able to execute using a processor serializing instructions for a processor cache.  The flush module is seen as the gene function. Par. 0334 Talagala discloses the flush module maintains some address ranges that are used as cache flushes);
derive attributes for the gene function from the hierarchical format, (Par. 0332 Talagala discloses the flush module is able to execute using a processor serializing instructions for a processor cache.  The flush module is seen as the gene function. Par. 0195 Talagala discloses the auto commit memory is able to identify events based upon a change in an attribute.  The change in the attribute is seen as deriving the attribute);
the gene function defined by a name (Par. 0355 Talagala discloses the flush module using names to in an operation for a first interface);
number of loads and stores (Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The load and store operations by the CPU is seen as Arithmetic Logic Unit operations. Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store);
memory usage, (Par. 0195 Talagala discloses the auto commit memory is able to identify events based upon a change in an attribute);
data flow, workload, (Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store. The frequency of access is seen as data flow. Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The workload is seen as load and store operations);
pre-emption (Par.125 Soon-Shiong discloses the security engine used to participate in genome-based transactions as a function of the synthetic variant.  Par. 0117 Soon-Shiong discloses the synthetic variant is used to reduce the threat.  Generating the synthetic variant is seen as the pre-emption event);
Talagala and Soon-Shiong are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the synthetic variant of Soon-Shiong, to validate transactions to reduce threats. The suggestion/motivation to combine is that it would be obvious to try in order to manage digital information and prevent unauthorized access (Par. 0004, 0005 and 0015 Soon-Shiong);
Talagala teaches and power usage (Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure);
the power usage of the processing system during instruction execution, (Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure, etc. The system monitoring for power usage is seen as power usage of during instruction execution);
the power usage being derived from counts of load/store and Arithmetic Logic Unit (ALU) operations (Par. 0074 Talagala discloses a CPU. Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure, etc. The system monitoring for power usage is seen as power usage of during instruction execution. Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The load and store operations by the CPU is seen as Arithmetic Logic Unit operations. Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store);
Talagala does not teach but Soon-Shiong teaches detect a pre-emption event based on the core trace during execution of the gene function by the one or more processors (Par.125 Soon-Shiong discloses the security engine used to participate in genome-based transactions as a function of the synthetic variant.  Par. 0117 Soon-Shiong discloses the synthetic variant is used to reduce the threat.  Generating the synthetic variant is seen as the pre-emption event. Par. 0129 Soon-Shiong discloses the synthetic variant is based upon the time based function.  The time based function is seen as the core trace.  The gene function is the genome-based transaction function for the synthetic variant);
and determine a cost attributable to the pre-emption event by the data analysis engine and (Par. 0129 Soon-Shiong discloses determining an absolute value for the time stamp.  Par. 0128 Soon-Shiong discloses the time-stamp is used to create a new synthetic variant);
based on the cost attributable to the pre-emption event exceeding a threshold (Par. 0129 Soon-Shiong discloses creating an synthetic variant on demand from an absolute time, example create synthetic variant after 12pm.  The absolute time is seen as the cost attributable to the pre-emption event);
change an order of the sequence of instructions to thereby reduce the pre-emption cost (Par. 0067 Soon-Shiong discloses changing the window of data of the digital genomic data based the data that falls within the window. The window can be shifted up, down, left, right or any direction with time based upon time-based synchronization function).
Talagala and Soon-Shiong are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the synthetic variant of Soon-Shiong, to validate transactions to reduce threats. The suggestion/motivation to combine is that it would be obvious to try in order to manage digital information and prevent unauthorized access (Par. 0004, 0005 and 0015 Soon-Shiong);
Talagala in combination with Soon-Shiong does not teach but Mittal teaches wherein the cost of the pre-emptive event is determined as a size of a first pre-emption task plus overhead (Par. 0055 Mittal discloses the severity alarm is trigger when the capacity attributes are tested against the respective target KPI.  The alarm being monitored before being triggered is seen as the pre-emptive event. Par. 0057 Mittal discloses corrective actions may be taken based upon the monitoring of the capacity attributes. The size of the first pre-emption task is seen as the capacity attributes. The threshold of the capacity attribute is seen as the overhead);
where the size is defined by a number of instructions in the sequence of instructions (Par. 0040 Mittal discloses the capacity (attributes) relates to the amount/value of voice and data traffic. Par. 0048 Mittal discloses the network data relates to counter data);
and the overhead includes operating system instructions used to start and end the pre-emption event and is derived from the core trace (Par. 0046 Mittal discloses the capacity attribute contains an alarm threshold.  Par. 0049 Mittal discloses the criteria used to generate an alarm threshold. The instructions derived from the core trace is seen as performance data that triggers severity alarms to generate action items).
Talagala and Mittal are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the key performance indicators of Mittal, to monitor network traffic. The suggestion/motivation to combine is that it would be obvious to try in order to monitory key attributes to allow proactive actions to be taken to avoid any adverse impact on the user (Par. 0007 Mittal).

As to claim 9 Talagala in combination with Soon-Shiong and Mittal teaches each and every limitation of claim 8.
In addition Talagala teaches wherein the core trace includes instruction addresses (Par. 0081 Talagala discloses address space);
time stamps (Par. 0081 Talagala discloses timestamp);
load/store operations (Par. 0125 Talagala discloses load/store commands);   
data location (Par. 0112 Talagala discloses the metadata store the location); 
and data size (Par. 0081 Talagala discloses data size).

As to claim 15 Talagala in combination with Soon-Shiong and Mittal teaches each and every limitation of claim 1.
In addition Talagala teaches wherein the one or more functions of the processing system are one or more application or operating system functions (Par. 0139 Talagala discloses the commit management apparatus performs the functions of the system).

As to claim 17 Talagala in combination with Soon-Shiong and Mittal teaches each and every limitation of claim 16.
In addition Talagala teaches further comprising: invoking a context switch to suspend the pre-empting task prior to completion (Par. 0089 Talagala discloses the system detecting a restart condition has occurred. Which stops the processing of the current data for a hold time);
and switch to a second pre-empting task (Par. 0089 Talagala discloses after the hold-up time has passed copying the contents back into the volatile memory from the non-volatile memory);
storing data for the first pre-empting task to memory at a point of suspension (Par. 0089 Talagala discloses copying content of the volatile memory to a non-volatile memory during the hold-up time);
and execution the second pre-empting task (Par. 0089 Talagala discloses after the hold-up time has passed copying the contents back into the volatile memory from the non-volatile memory).

As to claim 18 Talagala in combination with Soon-Shiong and Mittal teaches each and every limitation of claim 1.
In addition Talagala teaches wherein the accumulator is a trace accumulator that obtains the core traces from the one or more processors record instructions being performed and cycles in which the instructions are being preformed (Par. 0152 Talagala discloses the monitor module which detects conditions as they occur during processing within the commit management apparatus).

As to claim 19 Talagala teaches a non-transitory computer-readable medium storing computer instructions for data mining from core traces in a processing system for wireless baseband design, that when executed by one or more processors, cause the one or more processors to: 
detect a core trace in the processing system by an accumulator, the core trace being a sequence of instructions executed in the processing system (Par. 0098 Talagala discloses the metadata contains instructions to facilitate committing of ACM data in response to an event. The instructions to facilitate committing of ACM data in response to an event is seen as the trace. Par. 0112 Talagala discloses the ACM metadata is stored in response to the trigger event);
map instruction addresses in the core trace to one or more functions of the processing system (Par. 0129 Talagala discloses the address range of the memory is used to store the ACM metadata); Par. 0093 Talagala discloses the ACM Buffers are mapped to address in physical memory. Par. 0198 the file portions are stored among the different ACM Buffers. The system using the metadata providing access to the stored content);
sort the mapped functions into a hierarchical format (Fig.11 and Par. 0197 Talagala discloses the data is stored in the memory medium.  The add is address using a mapping structured as 2000);
identify a gene function in the hierarchical format, by a data analysis engine (Par. 0085 Talagala discloses the auto commit memory (ACM) is managed as a hierarchy. Par. 0095 Talagala discloses the flush function access the ACM for memory request);  
the gene function comprising a fundamental function executed by the processing system and defined by a name (Par. 0355 Talagala discloses the flush module using names in an operation for a first interface. The first interaction calls one of many different instructions. The different instructions are seen as the fundamental function);
number of loads and stores (Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The load and store operations by the CPU is seen as Arithmetic Logic Unit operations. Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store);
memory usage (Par. 0195 Talagala discloses the auto commit memory is able to identify events based upon a change in an attribute);
data flow, workload (Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store. The frequency of access is seen as data flow. Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The workload is seen as load and store operations);
Talagala does not teach but Soon-Shiong teaches pre-emption (Par.125 Soon-Shiong discloses the security engine used to participate in genome-based transactions as a function of the synthetic variant.  Par. 0117 Soon-Shiong discloses the synthetic variant is used to reduce the threat.  Generating the synthetic variant is seen as the pre-emption event);
Talagala and Soon-Shiong are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the synthetic variant of Soon-Shiong, to validate transactions to reduce threats. The suggestion/motivation to combine is that it would be obvious to try in order to manage digital information and prevent unauthorized access (Par. 0004, 0005 and 0015 Soon-Shiong);
Talagala teaches and power usage (Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure);
wherein the gene function is executed as one of the sequence of instructions executed by one or more processors in the processing system (Par. 0332 Talagala discloses the flush module is able to execute using a processor serializing instructions for a processor cache.  The flush module is seen as the gene function. Par. 0334 Talagala discloses the flush module maintains some address ranges that are used as cache flushes);
derive attributes for the gene function from the hierarchical format, (Par. 0332 Talagala discloses the flush module is able to execute using a processor serializing instructions for a processor cache.  The flush module is seen as the gene function. Par. 0195 Talagala discloses the auto commit memory is able to identify events based upon a change in an attribute.  The change in the attribute is seen as deriving the attribute);
the gene function defined by a name (Par. 0355 Talagala discloses the flush module using names to in an operation for a first interface);
number of loads and stores (Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The load and store operations by the CPU is seen as Arithmetic Logic Unit operations. Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store);
memory usage, (Par. 0195 Talagala discloses the auto commit memory is able to identify events based upon a change in an attribute);
data flow, workload, (Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store. The frequency of access is seen as data flow. Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The workload is seen as load and store operations);
pre-emption (Par.125 Soon-Shiong discloses the security engine used to participate in genome-based transactions as a function of the synthetic variant.  Par. 0117 Soon-Shiong discloses the synthetic variant is used to reduce the threat.  Generating the synthetic variant is seen as the pre-emption event);
Talagala and Soon-Shiong are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the synthetic variant of Soon-Shiong, to validate transactions to reduce threats. The suggestion/motivation to combine is that it would be obvious to try in order to manage digital information and prevent unauthorized access (Par. 0004, 0005 and 0015 Soon-Shiong);
Talagala teaches and power usage (Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure);
wherein one of the derived attributes is power usage of the processing system during instruction execution, (Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure, etc. The system monitoring for power usage is seen as power usage of during instruction execution);
the power usage being derived from counts of load/store and Arithmetic Logic Unit (ALU) operations (Par. 0074 Talagala discloses a CPU. Par. 0152 Talagala discloses the system monitors for power lost or like, power failure, communication failure, etc. The system monitoring for power usage is seen as power usage of during instruction execution. Par. 0196 Talagala discloses using checkpoints to ensure consistency of data during load and store operations. The load and store operations by the CPU is seen as Arithmetic Logic Unit operations. Par. 0250 Talagala discloses monitoring for frequency of access of data between data structures. The frequency is seen as the count of load/store);
Talagala does not teach but Soon-Shiong teaches detect a pre-emption event based on the core trace during execution of the gene function by the one or more processors (Par.125 Soon-Shiong discloses the security engine used to participate in genome-based transactions as a function of the synthetic variant.  Par. 0117 Soon-Shiong discloses the synthetic variant is used to reduce the threat.  Generating the synthetic variant is seen as the pre-emption event. Par. 0129 Soon-Shiong discloses the synthetic variant is based upon the time based function.  The time based function is seen as the core trace.  The gene function is the genome-based transaction function for the synthetic variant);
and determine a cost attributable to the pre-emption event by the data analysis engine and (Par. 0129 Soon-Shiong discloses determining an absolute value for the time stamp.  Par. 0128 Soon-Shiong discloses the time-stamp is used to create a new synthetic variant);
based on the cost attributable to the pre-emption event exceeding a threshold (Par. 0129 Soon-Shiong discloses creating an synthetic variant on demand from an absolute time, example create synthetic variant after 12pm.  The absolute time is seen as the cost attributable to the pre-emption event);
change an order of the sequence of instructions to thereby reduce the pre-emption cost (Par. 0067 Soon-Shiong discloses changing the window of data of the digital genomic data based the data that falls within the window. The window can be shifted up, down, left, right or any direction with time based upon time-based synchronization function).
Talagala and Soon-Shiong are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the synthetic variant of Soon-Shiong, to validate transactions to reduce threats. The suggestion/motivation to combine is that it would be obvious to try in order to manage digital information and prevent unauthorized access (Par. 0004, 0005 and 0015 Soon-Shiong);
Talagala in combination with Soon-Shiong does not teach but Mittal teaches wherein the cost of the pre-emptive event is determined as a size of a first pre-emption task plus overhead (Par. 0055 Mittal discloses the severity alarm is trigger when the capacity attributes are tested against the respective target KPI.  The alarm being monitored before being triggered is seen as the pre-emptive event. Par. 0057 Mittal discloses corrective actions may be taken based upon the monitoring of the capacity attributes. The size of the first pre-emption task is seen as the capacity attributes. The threshold of the capacity attribute is seen as the overhead);
where the size is defined by a number of instructions in the sequence of instructions (Par. 0040 Mittal discloses the capacity (attributes) relates to the amount/value of voice and data traffic. Par. 0048 Mittal discloses the network data relates to counter data);
and the overhead includes operating system instructions used to start and end the pre-emption event and is derived from the core trace (Par. 0046 Mittal discloses the capacity attribute contains an alarm threshold.  Par. 0049 Mittal discloses the criteria used to generate an alarm threshold. The instructions derived from the core trace is seen as performance data that triggers severity alarms to generate action items).
Talagala and Mittal are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the key performance indicators of Mittal, to monitor network traffic. The suggestion/motivation to combine is that it would be obvious to try in order to monitory key attributes to allow proactive actions to be taken to avoid any adverse impact on the user (Par. 0007 Mittal).

As to claim 21 Talagala in combination with Soon-Shiong and Mittal teaches each and every limitation of claim 1.
In addition Mittal teaches wherein a percentage of the pre-emption event of the core trace is defined as a sum, for all pre-emption events, of a size of the first and second pre-empting tasks plus overhead, divided by the size of the core trace (Par. 0050 Mittal discloses the key performance indicator are a percentage of the channel element utilization percentage based upon the failure rate for a particular channel element.  The channel element utilization is seen as the sum of the first and second pre-emptive task plus overhead. The size of the core trace is seen as the processing of the particular channel element Par. 0085 Mittal discloses key performance indicators are a percentage of channel utilization).



6.	Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Talagala et al. U.S. Patent Application Publication No. 2014/0195480 (herein as ‘Talagala’) and in further view of Soon-Shiong et al. U.S. Patent Application Publication No. 2016/0072800 (herein as ‘Soon-Shiong’), Mittal et al. U.S. Patent Application Publication No. 2010/0123575 (herein as ‘Mittal’) and Rigault et al. U.S. Patent No. 6,223,186 (herein as ‘Rigault’).


As to claim 7 Talagala in combination with Mittal and Soon-Shiong teaches each and every limitation of claim 1.
Talagala in combination with Mittal and Soon-Shiong does not teach but Riagult teaches storing the attributes into a gene function library database using the function symbol table (Col. 4 Lines 52-57 Riagult discloses the system creates a hierarchy and stores the bimolecular data and library data).
Talagala and Riagult are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the sequence information of Riagult, to monitor data in order to properly classify the data. The suggestion/motivation to combine is that it would be obvious to try in order to organize data to associate eDNC library with tissue classes (Par. 0007 Riagult).


As to claim 14 Talagala in combination with Soon-Shiong and Mittal teaches each and every limitation of claim 8.
Talagala in combination with Rigault and Soon-Shiong does not teach but Riagult teaches and store the attributes into a gene function library database using the function symbol table (Col. 4 Lines 52-57 Riagult discloses the system creates a hierarchy and stores the bimolecular data and library data).
Talagala and Riagult are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the sequence information of Riagult, to monitor data in order to properly classify the data. The suggestion/motivation to combine is that it would be obvious to try in order to organize data to associate eDNC library with tissue classes (Par. 0007 Riagult).


As to claim 20 Talagala in combination with Soon-Shiong and Mittal teaches each and every limitation of claim 18.
 Talagala in combination with Soon-Shiong and Mittal does not teach but Rigault teaches wherein the one or more processors are further caused to: and store the attributes into a gene function library database (Col. 4 Lines 52-57 Riagult discloses the system creates a hierarchy an stores the bimolecular data and library data).
Talagala and Riagult are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the sequence information of Riagult, to monitor data in order to properly classify the data. The suggestion/motivation to combine is that it would be obvious to try in order to organize data to associate eDNC library with tissue classes (Par. 0007 Riagult).


7.	Claim(s) 3, 6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Talagala et al. U.S. Patent Application Publication No. 2014/0195480 (herein as ‘Talagala’) in combination Mittal et al. U.S. Patent Application Publication No. 2010/0123575 (herein as ‘Mittal’), Soon-Shiong et al. U.S. Patent Application Publication No. 2016/0072800 (herein as ‘Soon-Shiong’) and further in view of Lutterkort U.S. Patent Application Publication No. 2007/0203883 (herein as ‘Lutterkort’).

As to claim 3 Talagala in combination with Mittal and Soon-Shiong teaches each and every limitation of claim 1.
Talagala in combination with Mittal and Soon-Shiong does not teach but Lutterkort teaches wherein the memory usage is memory usage utilized by the processing system with respect to various memory spaces during instruction execution, the memory usage being derived from load/store instruction information in the core trace (Par. 0022 Lutterkort discloses determining usage statistics related to the loading of the database data). 
Talagala and Lutterkort are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the accessing data objects of Lutterkort, to read only the required data that is needed by the program using the data. The suggestion/motivation to combine is that it would be obvious to try in order to address performance problems when interacting with data from different databases (Par. 0002-0003 Lutterkort).


As to claim 6 Talagala in combination with Mittal and Soon-Shiong teaches each and every limitation of claim 1.
Talagala in combination with Mittal and Soon-Shiong does not teach but Lutterkort teaches wherein one of the derived attributes is power usage of the processing system during instruction execution, the power usage being derived from counts of load/store and Arithmetic Logic Unit (ALU) operations (Par. 0022 Lutterkort discloses determining usage statistics related to the loading of the database data and the request for the database data to determine the ratio).
Talagala and Lutterkort are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the accessing data objects of Lutterkort, to read only the required data that is needed by the program using the data. The suggestion/motivation to combine is that it would be obvious to try in order to address performance problems when interacting with data from different databases (Par. 0002-0003 Lutterkort).


As to claim 10 Talagala in combination with Mittal and Soon-Shiong teaches each and every limitation of claim 14.
Talagala in combination with Mittal and Soon-Shiong does not teach but Lutterkort teaches wherein the memory usage utilized by the processing system with respect to various memory spaces during instruction execution, the memory usage being derived from load/store instruction information in the core trace (Par. 0022 Lutterkort discloses determining usage statistics related to the loading of the database data). 
Talagala and Lutterkort are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the accessing data objects of Lutterkort, to read only the required data that is needed by the program using the data. The suggestion/motivation to combine is that it would be obvious to try in order to address performance problems when interacting with data from different databases (Par. 0002-0003 Lutterkort).

As to claim 13 Talagala in combination with Mittal and Soon-Shiong teaches each and every limitation of claim 14.
Talagala in combination with Rigault and Soon-Shiong does not teach but Lutterkort teaches wherein one of the derived attributes is power usage of the processing system during instruction execution, the power usage being derived from counts of load/store and Arithmetic Logic Unit (ALU) operations (Par. 0022 Lutterkort discloses determining usage statistics related to the loading of the database data and the request for the database data to determine the ratio).
Talagala and Lutterkort are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the accessing data objects of Lutterkort, to read only the required data that is needed by the program using the data. The suggestion/motivation to combine is that it would be obvious to try in order to address performance problems when interacting with data from different databases (Par. 0002-0003 Lutterkort).


8.	Claim(s) 4, 5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Talagala et al. U.S. Patent Application Publication No. 2014/0195480 (herein as ‘Talagala’) in combination with Mittal et al. U.S. Patent Application Publication No. 2010/0123575 (herein as ‘Mittal’) and Soon-Shiong et al. U.S. Patent Application Publication No. 2016/0072800 (herein as ‘Soon-Shiong’) and further in view of Narayanan et al. Patent Application Publication No. 2006/0074970 (herein as ‘Narayanan’).

As to claim 4 Talagala in combination with Mittal and Soon-Shiong teaches each and every limitation of claim 1.
Talagala in combination with Mittal and Soon-Shiong does not teach but Narayanan teaches throughput within the processing system during instruction execution, the throughput being derived from data flow information exchanged between a central processing core and a cache (Par. 0050 Narayanan discloses the response time is identified between the virtual CPU speed and the cache);
and data flow information exchanged between the cache and a memory sub- system  (Par. 0111 Narayanan discloses the workload characteristics is associated with the external allocation of memory objects).
Talagala and Narayanan are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the database management of Narayanan, to monitory the behavior of a database and to adjust the software and hardware to keep pace with changing workloads. The suggestion/motivation to combine is that it would be obvious to try in order to limit the continuous monitoring that occurs when reconfiguring database resources (Par. 0003 Narayanan).

As to claim 5 Talagala in combination with Rigault and Soon-Shiong teaches each and every limitation of claim 1.
Talagala in combination with Mittal and Soon-Shiong does not teach but Narayanan teaches the workload is workload of the processing system during instruction execution, the workload being derived from baseline workload of cores from Cyclic-Accurate traces (Par. 0081 Narayanan discloses the events are associated with an cycle-accurate timestamp);
cache miss counts (Par. 0081 Narayanan discloses the cache misses); 
and latency information from visits to various memory spaces (Par. 0111 Narayanan discloses the performance metrics are related to the transaction response time).
Talagala and Narayanan are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the database management of Narayanan, to monitory the behavior of a database and to adjust the software and hardware to keep pace with changing workloads. The suggestion/motivation to combine is that it would be obvious to try in order to limit the continuous monitoring that occurs when reconfiguring database resources (Par. 0003 Narayanan).

As to claim 11 Talagala in combination with Mittal and Soon-Shiong teaches each and every limitation of claim 14.
Talagala in combination with Mittal and Soon-Shiong does not teach but Narayanan teaches wherein one of the derived attributes is throughput within the processing system during instruction execution, the throughput being derived from data flow information exchanged between a central processing core and a cache (Par. 0050 Narayana discloses the response time is identified between the virtual CPU speed and the cache);
and data flow information exchanged between the cache and a memory sub- system (Par. 0111 Narayanan discloses the workload characteristics is associated with the external allocation of memory objects).
Talagala and Narayanan are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the database management of Narayanan, to monitory the behavior of a database and to adjust the software and hardware to keep pace with changing workloads. The suggestion/motivation to combine is that it would be obvious to try in order to limit the continuous monitoring that occurs when reconfiguring database resources (Par. 0003 Narayanan).

As to claim 12 Talagala in combination with Mittal and Soon-Shiong teaches each and every limitation of claim 14.
Talagala in combination with Mittal and Soon-Shiong does not teach but Narayanan teaches the workload is workload of the processing system during instruction execution, the workload being derived from baseline workload of cores from Cyclic-Accurate traces (Par. 0081 Narayanan discloses the events are associated with an cycle-accurate timestamp);
cache miss counts (Par. 0081 Narayanan discloses the cache misses);  
and latency information from visits to various memory spaces (Par. 0111 Narayanan discloses the performance metrics are related to the transaction response time).
Talagala and Narayanan are analogous art because they are in the same field of endeavor, monitoring transactions or behavior. It would have been obvious to one of ordinary skill in the art, at the time of filing, the data tracking of Talagala to include the database management of Narayanan, to monitory the behavior of a database and to adjust the software and hardware to keep pace with changing workloads. The suggestion/motivation to combine is that it would be obvious to try in order to limit the continuous monitoring that occurs when reconfiguring database resources (Par. 0003 Narayanan).









Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eder U.S. Patent Application Publication No. 2004/0225629 (herein as ‘Eder’). Eder discloses a system (100), method and media for an entity centric computer that develops, entity knowledge before analyzing, applying, distributing, maintaining, replicating and/or synchronizing said knowledge as required and/or requested.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  June 14, 2022           Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                           /AMRESH SINGH/Primary Examiner, Art Unit 2159